Citation Nr: 1730095	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-18 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) in excess of 70 percent.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 through June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A Notice of Disagreement was received in May 2013 for a rating decision that awarded the Veteran an initial 70 percent disability rating for PTSD.  In February 2015, a Statement of the Case was issued, and, in February of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In August 2015, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 


FINDING OF FACT


The Veteran's PTSD causes total occupational and social impairment.






CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

The Veteran's PTSD was initially rated as 70 percent disabling.  Under the General Rating Formula, a 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because this Veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of his PTSD overall rises that level.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board must look to the frequency, severity, and duration of the impairment.  Id.

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the veteran's disorder.  See 38 C.F.R. § 4.126(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

A 70 percent rating has been assigned for the Veteran's PTSD, since April 29, 2011.  However, the Veteran has asserted that he should be granted a higher initial evaluation for his PTSD, based upon his memory loss.  In December 2015, a VA examiner opined that, at present the Veteran's reported memory difficulties are most likely due to his history of complex partial seizures and not due to his PTSD.  Further the examiner opined that a complete neuropsychological examination would be necessary to make a firm determination.  

A complete neuropsychological evaluation was conducted in February 2017.  The examiner opined that the due to suggested questionable effort it was difficult to interpret the current results.  The examiner went on, however, to opine that a prior cognitive evaluation was suggestive of right hemisphere difficulties in the context of numerous medical conditions including cardiovascular (e.g. Hypertension, obstructive sleep apnea and diabetes mellitus) and a history of partial complex seizures.  His scores on measures of performance validity indicated that the resultant cognitive evaluation was not a valid characterization of his current functioning.  The reason for this performance was uncertain but correlation with psychological symptoms of depression, anxiety and PTSD have been noted in the scientific literature according to the examiner's report.  The interpretation of the data is limited and speculation regarding the etiology for his results do not imply the absence of a cognitive (or memory) problem.  The Veteran's cognitive strengths and weaknesses merely could not be ascertained.  Based on his previous evaluation, current report and current/recent psychiatric symptoms it is thought that his PTSD would, however, have a moderate to severe effect on his ability to work or function in an occupational environment.  The examiner went on to opine that although memory problems could not be substantiated by the current neuropsychological evaluation given effort, concerns, concentration difficulties in the context of PTSD could have a negative effect in a work environment by affecting tasks productivity and efficiency.  The Veteran has complained of memory loss historically, an additional aspect of inability to perform activities of daily living, including maintenance of minimal personal hygiene, which is also reported in his VA examinations.  His GAF was noted to have been 50 in December 2015 and 45 in February of 2017.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (b) (West 2014). 

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which clearly does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Upon weighing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's memory difficulties can be attributed to his PTSD.  Accordingly, with the benefit of the doubt resolved in the Veteran's favor, the Veteran's memory difficulties shall be attributed to his service-connected PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Therefore, the Veteran suffers from serious PTSD symptoms, such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  Thus, he suffers from total occupational and social impairment.

Consequently, the Board concludes that a 100 percent initial rating for the Veteran's PTSD is warranted from April 29, 2011.


ORDER

Entitlement to an initial rating of 100 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


